Citation Nr: 0631763	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disabilities associated with 
surgical treatment of the fourth right toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1949 to March 
1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) "Tiger Team" in 
Cleveland, Ohio.  Thereafter, the claims file was returned 
to the veteran's local Regional Office (RO) in Waco, Texas.  

This case was remanded in October 2005 for additional 
development.  The case has been returned to the Board for 
appellate review.


FINDING OF FACT

No competent evidence of record demonstrates that the 
veteran has any additional disability due to treatment 
occurring at a VA facility, to include surgical treatment of 
her fourth right toe in September 1983.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disabilities associated with surgical treatment 
of the fourth right toe have not been met.  38 U.S.C.A. §§  
1151, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.361 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120. 

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in April 2004.  The veteran was 
told of the requirements to establish a successful claim 
under 38 U.S.C.A. § 1151, advised of her and VA's respective 
duties, and asked to submit information and/or evidence, 
which would include that in her possession, to the RO.  The 
content of this letter substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement 
that the notice must precede the initial adjudication.  
However, the action of the RO described above cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim, as she had the opportunity to submit additional 
argument and evidence.  Indeed, after the April 2004 notice, 
the Board remanded the case to afford the veteran a VA 
examination and to obtain any VA treatment records relevant 
to the claim.  Subsequent to the April 2004 notice, VA 
treatment records were obtained, the veteran was scheduled 
for examinations, and the veteran was afforded additional 
notice by the June 2004 and March 2006 supplemental 
statements of the case.  She responded in April 2006 that 
she had no additional information or evidence to give to VA 
to substantiate her claim and asked VA to return her case to 
the Board for appellate review.  The veteran's 
representative provided additional argument by letter in 
August 2006.  For these reasons, the veteran has not been 
prejudiced by late timing of the VCAA notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, to whatever extent the recent decision of the 
Court in Dingess  v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  The 
claim on appeal is being denied, thereby rendering moot any 
concerns as to the assignment of a rating or an effective 
date.  

VA shall assist a veteran by providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  The Appeals Management Center (AMC) directed 
requests for VA examinations in October and December 2005, 
and in January 2006.  Letters from the AMC to the veteran, 
also those same months, informed her that failure to report 
to an exam, without good cause, would result in a decision 
on her claim based on evidence of record.  

The record documents that VA examinations were scheduled in 
January and February 2006.  A Report of Contact from March 
2006 shows that the AMC called the veteran in regard to her 
failure to report for VA examination.  The veteran responded 
that she has had two surgeries and was not in condition to 
be examined again.  In an August 2006 communication, the 
veteran's representative argued that the veteran may have 
legitimate mitigating circumstances and should be given 
another chance.  She has not provided any documentation of 
the surgeries and, furthermore, the March 2006 report of 
contact indicates that she wanted a decision on her claim 
with the evidence already of record.  Failure of the veteran 
to accept assistance does not negate VA's fulfillment of its 
obligation to assist the veteran in developing her claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not always a one-way street.").  The Board 
thus finds no evidence to warrant another remand, finds that 
VA has satisfied its duty to assist, and will proceed to 
adjudicate the claim based on the evidence of record.

All medical treatment records identified by the veteran have 
been obtained and are associated with the claims file.  The 
Board notes that the appellant's representative has argued 
that the RO should have obtained the VA facilities medical 
quality assurance records.  See August 2006 Appellant's 
Brief.  However, the representative has failed to set forth 
an explanation addressing how the reports might be relevant 
to the veteran's claim under section 1151.  See generally, 
Loving v. Nicholson, 19 Vet. App. 96 (2005).  More 
importantly, the law specifically prohibits the use of such 
records in a claim benefit determination.  See 38 U.S.C.A. § 
5705 (West 2002 & Supp. 2005).  Thus, no additional action 
in this regard is warranted.  All pertinent records that can 
be obtained have been obtained. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Factual Background, Law and Regulations, and Analysis

The veteran contends that she came to VA in 1983 because her 
right foot was swelling.  She states that a VA doctor cut 
one of her toes and did not tell her that her toe would 
fall.  She asserts that she does not know why the doctor cut 
her toe to help swelling in her foot and that it did not 
help her foot.  She states that her toe hurts all the time, 
her foot still swells, and that she has a large bunion on 
one side of her little toe.  

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in March 2002.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.  A determination of the additional 
disability includes consideration of pathology prior to, 
during, and after VA treatment.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361.  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional 
disability or died does not establish cause.  38 C.F.R. § 
3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury  
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2).  Additional disability or death caused 
by a veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 
3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires the 
Board address only its reasons for rejecting evidence 
favorable to the claimant.  The United States Court of 
Appeals for the Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

As explained below, the Board finds that no competent 
evidence of record indicates that the veteran has suffered 
additional disability as a result of surgery of her fourth 
right toe by VA in September 1983.  The record contains no 
competent evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instances of 
fault on the part of VA in furnishing medical or surgical 
treatment or care.  Additionally, the Board finds competent 
evidence of record that the veteran was informed of risks 
associated with the surgery, and that even if she has the 
claimed additional disability, such would not have been 
unforeseeable.  

VA medical records show that the veteran sought treatment 
for a swollen painful right foot in June 1976.  Clinic notes 
document a plan to obtain x-rays of the foot and refer the 
veteran to podiatry.  The next reference to the veteran's 
right foot is found in a July 1983 VA clinic note when the 
veteran again sought treatment for a painful right foot.  An 
x-ray report from that same month reports a history of old 
fracture of the right foot circa 1976 and complaints of 
increasing periods of edema of right foot for previous three 
months.  Results of the x-ray reported no evidence of 
fracture or dislocation. A hallux valgus deformity was 
present.  August 1983 clinic notes report that the veteran 
had marked improvement of the mild edema of the right ankle 
and was dispensed an extra pair of support hosiery to treat 
the edema.  The record contains no evidence of surgical 
treatment for her complaints of right foot swelling.  

On August 4, 1983, the veteran complained that her fourth 
right toe was contracting up and causing her problems.  The 
VA clinic note reports explaining to the veteran that she 
had a previous fracture in the right fourth metatarsal and 
the toe could be contracting because of a short flexor 
longus tendon.  She was advised of a minor surgical 
procedure, flexor tendon lengthening, that could be 
performed to correct the problem.

On August 24, 1983, the veteran again returned to VA clinic 
complaining of problems with her fourth right toe.  She was 
again advised of surgical options.  

A clinic note from September 14, 1983 reported that the 
veteran again complained of discomfort of the right fourth 
toe.  After reevaluation, the clinician advised that an 
extensor tendon lengthening was indicated prior to a flexor 
tendon lengthening.  During a pre-podiatry procedure 
interview the same day, the veteran described her 
understanding of the procedure as "The doctor will cut the 
top of my right toe - the one next to the little toe, then 
they will cut the tendon to straighten out the toe because 
this toe is curled up."

On September 20, 1983, the veteran underwent an extensor 
tendonotomy of the right fourth toe.  The extensor digitorum 
longus and brevis tendons were transected.  Upon 
transection, it was noted that the toe had no active 
dorsiflexion capabilities.  Post operative care included 
inspection of the surgical site, instructions for exercise 
of the toe, and removal of sutures.  

An October 1983 note indicates that the veteran had no 
podiatry complaints.  A November 1983 note reported that the 
veteran was pleased with the results of the surgery.  A 
December 1983 note reported that the veteran complained of a 
callous on the inside of the right fifth toe and a 
hyperkeratotic lesion was found to be present on the tibial 
aspect of the fifth toe.  Notes from January to April 1984 
report improvement.  In April 1984 the veteran complained of 
a callous on the inside portion of her right big toe.  She 
was advised of surgical options and decided to defer 
treatment.  

May 1994 clinic notes from J.E. M.D., a private physician, 
show that the veteran complained of her feet swelling in the 
past few days.  Dr. J.E. found the veteran to have a trace 
of edema bilaterally and to be slightly tender over the 
dorsum of the feet bilaterally.  An April 1999 note, from 
this same physician, recorded a veteran provided history 
that she had undergone surgery for swelling of her right 
foot in 1983 and since that time, she had a problem with the 
fourth right toe dropping down.  She also reported to J.E. 
that the swelling of her right foot had been present since 
she broke her foot during service.  The Board notes that 
service medical records are absent for any evidence that the 
veteran sustained a fracture of the right foot during 
service.  A November 1999 clinic note indicates the 
possibility of a heel spur over the right heel and reports 
discussing surgical options with the veteran.  These records 
contain no objective evidence of a disability of the right 
fourth toe. 

VA medical reports show that in August 1997 the veteran's 
medical history of surgery of the right toe was noted.  The 
veteran stated that she did not have any acute medical 
problems at the time.  She also stated that she has to wear 
a tight high top shoe to keep swelling in right foot down 
but reported no pain of the right foot.  

May 2001 marks the next record regarding the veteran's right 
foot or toe.  In nursing clinic notes, the veteran reported 
that she had a previous VA foot surgery and that the 
podiatrist "cut a nerve or something and I've had problems 
ever since".  The next reference is a June 2004 clinic note 
which summarized the veteran's history of a foot surgery in 
the 1980's and that the veteran reported that she had 
swelling of her right foot since that time.  

Also of record are letters from her brother, R.K., and a 
friend, J.K., both dated in June 2003.  R.K. states that the 
veteran favors her right side when she walks and has been 
doing so since her 1983 surgery, and that she wears a larger 
shoe on her right foot than her left.  J.K. writes that the 
veteran has a bad right foot because of a mistake a doctor 
made in cutting the nerve of her toe which causes the toe to 
droop.  

The statements of J.K., R.K., and the veteran are not 
competent evidence of the existence of an additional 
disability related to her September 1983 surgery or of the 
cause of any current disability of the veteran's right foot 
or right fourth toe.  While these laypersons are competent 
to describe observable symptoms of a physical condition, 
they are not competent to provide an opinion as to the 
etiology of a disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Evidence prior and contemporaneous to the September 1983 
surgery also contradicts the veteran's assertions that 
swelling of her right foot originated with the September 
1983 surgery.  As explained above, the veteran sought 
treatment in June 1976 and in August 1983 with complaints of 
swelling of the right foot.  The Board finds this evidence 
more probative on the matter of when the symptom of swelling 
of the right foot began than histories provided by the 
veteran, J.K., and R.K. because this evidence is more 
contemporaneous to the events in question.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  

The veteran's assertion that she has had problems with her 
right foot and her right toe since the surgery is also 
unsupported by any competent medical evidence of complaints 
of or treatment for her right foot between April 1984 and 
May 1994 or for her fourth right toe between April 1984 and 
April 1999.  In rendering a determination on the merits of a 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  These lengthy periods without 
treatment are evidence that there has not been a continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

No competent evidence of record shows that the veteran 
suffered any additional disability due to her September 1983 
surgery.  As explained above, the veteran did not attend a 
scheduled VA medical examination and requested that the 
Board decide her case on the evidence of record.  She has 
not submitted any other competent evidence that the 
September 1983 surgery resulted in any additional disability 
of her right fourth toe, or for that matter, of her right 
foot.  Therefore, the claim must be denied because the 
evidence fails to establish that treatment by VA resulted in 
any additional disability.

Furthermore, even if the veteran had shown that she suffered 
additional disability due to the 1983 surgery, no evidence 
of record shows that VA acted with carelessness, negligence, 
lack of proper skill, error in judgement, or similar 
instance of fault regarding the treatment of the veteran's 
right fourth toe.  Her claim rests only upon her own 
assertions and those of other laypersons.  

Additionally, even if the September 1983 surgery had caused 
additional disability, the record shows that the claimed 
additional disability would not have been unforeseeable, and 
that the veteran was fully informed of the purpose and risks 
of the surgery and consented to that surgery.  

The veteran states, in her July 2003 substantive appeal, 
that she went to VA for treatment for swelling of her right 
foot and does not know why the physician cut her toe.  As 
indicated by the clinical notes created contemporaneous to 
the September 1983 surgery, the veteran complained of two 
problems, swelling of her right foot and difficulty with her 
right fourth toe.  Treatment for the swelling of the right 
foot consisted of support hosiery.  Treatment for complaints 
involving the right toe consisted of the September 1983 
surgery.  As her own contemporaneous statements confirm, she 
understood the purpose and nature of the surgery and of the 
expected results.

Clinic notes dated September 20, 1983 state that the veteran 
signed an informed consent form and that she "freely 
consent[ed] to this procedure."  The veteran's signed 
consent form is of record.  Additionally, the clinic notes 
reflect that the veteran was told and understood the nature 
of the surgery; to cut the tendon of the right fourth toe.  
The notes report that the veteran expressed understanding 
that toe contracture may recur, that there may be damage to 
blood vessels or nerves, possible infection post operative, 
failure of the operation to work, and continuation of pain 
in the toe.  The notes also indicate that the veteran 
understood that there were no guaranties or warranties 
expressed or implied.  Also of record is an unsigned form 
listing possible risks for ligamentous reconstruction of 
joints including functional deformity, nerve injury, 
increased motion and failure of reconstruction to work.  

In summary, the record contains no evidence of an additional 
disability resulting from the September 1983 surgery of the 
veteran's right fourth toe, no competent evidence that VA 
acted with carelessness, negligence, lack of proper skill, 
error in judgement, or similar instance of fault regarding 
the treatment of the veteran's right fourth toe, and 
contains competent evidence that the injuries she complains 
of were not unforeseeable.  Therefore, her claim under 38 
U.S.C.A. § 1151 would fail
even if she had shown additional disability as a result of 
the September 1983 surgery.  

For the reasons provided above, the preponderance of 
evidence is against the veteran's claims.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disabilities associated with 
surgical treatment of the fourth right toe is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


